                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

 DAVID WILLIAMS,                                 )
                                                 )
                 Plaintiff,                      )
                                                 )
          v.                                     )         No. 4:19-CV-2275 SRC
                                                 )
 THE BOEING COMPANY,                             )
                                                 )
                 Defendant.                      )

                                MEMORANDUM AND ORDER

       This matter is before the Court on its own motion. Plaintiff brings this action under Title

VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e, et seq., for alleged

employment discrimination. “In order to initiate a claim under Title VII a party must timely file a

charge of discrimination with the EEOC and receive a right-to-sue letter.” Stuart v. General

Motors Corp., 217 F.3d 621, 630 (8th Cir. 2000).

       Although plaintiff has attached a right-to-sue letter to his complaint, he has not provided

the Court with a copy of his charge of discrimination. Consequently, the Court will order the

plaintiff to supplement the complaint by submitting a copy of his charge of discrimination within

twenty-one (21) days of the date of this Order so that the Court may ascertain whether plaintiff’s

claims in his complaint are like or reasonably related to the claims outlined in his charge. Duncan

v. Delta Consolidated Indus., Inc., 371 F.3d 1020, 1024 (8th Cir. 2004).

       Accordingly,

       IT IS HEREBY ORDERED that plaintiff shall submit a copy of his charge of

discrimination within twenty-one (21) days of the date of this Order.
       IT IS FURTHER ORDERED that plaintiff’s failure to comply with this Court’s Order

may result in a dismissal of this action, without prejudice.

       Dated this 8th day of August, 2019.




                                                  STEPHEN R. CLARK
                                                  UNITED STATES DISTRICT JUDGE




                                                 2
